Response to Appeal Brief

In view of the Appeal Brief filed on 07/26/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868                                                                                                                                                                                                        



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim(s) 67-81 are objected to because of the following informalities:  
Claim(s) 67 recite phrase(s) “A method to detect and remove electrically conductive objects embedded in mining ore and/or earth in a mining production stream, said method including steps of:”, “the method of claim 65”. The Examiner suggests amending the phrase(s) to recite “The method of claim 65, wherein said method including steps of:” to restore antecedent clarity. 
Claim(s) 68 recite phrase “the sampled electromagnetic decay response” in line 9. The Examiner suggests amending the phrase to recite “the monitored electromagnetic decay response” to restore antecedent clarity.
Claim(s) 69-81 not specifically addressed share the same informalities as claim 68.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 55-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 67, a phrase "scanning for any electrically conductive objects embedded in the load in accordance with the method of claim 65" renders the claim indefinite because it is unclear if steps of “scanning for any electrically conductive objects embedded in the load” of dependent claim 67 is an additional limiting step or included necessary step of “A method of detecting a presence or absence of electrically conductive objects” of parent claim.  If it is necessary step it should be included in parent claim. If it is additional limiting step it should be recited in proper format such as – “The method of claim 65, wherein said method including additional steps of: scanning for any electrically conductive in mining ore”. For examination purpose, the Examiner assumes “the electrically conductive objects including a mined ore material”.  See MPEP § 2173.05(d). 
Claim(s) 55 and 68 recite a limitation "the electromagnetic decay response" in line 6 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim(s). The Examiner assumes “an electromagnetic decay response”.
Claim(s) 55 and 82 recite a limitation "the correlated output".  There is insufficient antecedent basis for this limitation in the claim(s). The Examiner assumes “the cross-correlated output”.
Regarding claim(s) 55, 68 and 82, the claim(s) recite term(s) "magnetic field intensity" or “electromagnetic decay response” which render the claim(s) indefinite because said lexicography term(s)/definition(s) has not been clearly verbatim disclosed or linked to a disclosed item in the written description/drawing making the scope of the claim unascertainable. For examination purpose, the Examiner interprets the term(s)/elements correspond to “induced magnetic response signal” or “decay characteristic of the dissipating energy” detected by “receiving antennae loop or magnetometer” (in light of spec. para. 12-13, 76-78, 85: detect/monitor induced magnetic response signal; figure 6). Said exact term(s)/feature(s) should be defined or linked to its corresponding element/description in the specification and/or the claim to restore clarity.
Dependent Claim(s) 56-67 and 69-81 not specifically addressed share the same 112(b) rejection as linked Claim(s).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthier et al. (US 6335624).
Regarding claim 82, Berthier discloses in figures 1-4 a method of detecting the presence or absence of magnetically or electrically conductive objects (abs. - detect conducting objects; object 5 in figure 2) within a detection space (detection volume 10; figure 2), said method including the steps of: 

    PNG
    media_image1.png
    745
    531
    media_image1.png
    Greyscale

(a) sensing a magnetic field intensity (col. 2 lines 23-30 :- magnetic sensors register time constant characteristic of the decrease in the response allows for differentiation of various metallic objects; col. 1 lines 45-55 :- induced currents then provoke an electric current in the receiving antenna by induction; col. 6 lines 60-63 :- maximum level of the signal received is an indication of the size and the conductivity of the object- magnetic sensor measuring temporal/spatial decrease of induced electromagnetic response signal level/energy of induced current or energy f.e.m. in figures 1,4) of a detection space (10; figure 2);
(b) cross correlating the magnetic field intensity (col. 6 lines 60-63 :- a correlation between the various characteristics … maximum level of the signal received is an indication of the size and the conductivity of the object. slope of the median part of the curve is quite representative of the object's conductivity; figures 1,4) with a pre-constructed basis function (col. 7 line 64 – col. 9 line 35 :- basis of the program is the temporal electromagnetic equation formulated in magnetic vector potential A and electric scalar potential .PHI.; col. 11, clm. 3 :- forming a database of at least one signal characteristic, wherein the characteristics of the signals stored in the database are composed of numeric data which each define, in the temporal domain, the shape of a decreasing curve of a value of the signals received in a phase prior to the search, by a first receiving antenna for formation of the database, placed above ground in which an object is buried and which has an exterior conducting shape identical or similar to an object sought, for various sizes and object depths, after transmission of signals by a first transmitting antenna for formation of the database; figures 2-3), the pre-constructed basis function (col. 8 lines 47-55 :- unknown function u(x) is interpolated on a matrix composed of elements by means of interpolation functions;  database formation of the pre-recorded characteristics) simulating the effects of insertion of the magnetically or electrically conductive objects into the detection space (abs. -  signal characteristics stored in the database are sets of numerical data which each define characteristics of decreasing curves of the values of previously-received signals then, in a search phase, the numerical values of samples ranked 1, 2, . . . n are recorded, representing a real decreasing curve of a received signal. The average real decreasing curve is created by determination of the average value of the samples), to produce a cross-correlated output (clm. 1 - forming a database of at least one signal characteristic, wherein the characteristics of the signals stored in the database are composed of points in an N-dimension space … characteristic values of a curve of the decrease in time of the value of the signals received in a phase prior to a search, by a first receiving antenna used for the formation of the database, placed above ground in which an object is buried which has an exterior conducting shape identical or similar to the object sought, for various sizes and depths of the object; col. 11, clm. 3 :- detecting if at least one value representing a difference between this average decreasing curve and one of the pre-recorded decreasing curves is below a given threshold, the object and its buried depth being defined as the object of the database which had the minimum difference value; figures 1,4); and
(c) analyzing (abs. - analyzing a response signal formed from the received signal) the correlated output for magnitude peaks (col. 7 lines 20-30 :- in sweeping space, the various points composed of the two coordinates of the geographic position and the maximum power of the average curves define a surface of which the peaks define the coordinates of the buried objects) to provide an indication of the presence (col. 7 lines 9-12 :- possible presence of an object sought) or absence of the magnetically or electrically conductive objects (5) within the detection space (10).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 55-60, 63-64, and 68-73 are rejected under 35 U.S.C. 103 as being unpatentable over Berthier in view of Kingman et al. (US 20160279674).
Regarding claim 55, Berthier teaches in figure(s) 1-4 a method of detecting the presence or absence of electrically conductive objects (abs. - detect conducting objects; object 5 in figure 2) within a detection space (detection volume 10; figure 2) including the mined material (col. 2 lines 64-66 :- an object with exterior conducting parts corresponding to that of the mines sought is calculated or measured; abs. - objects buried in the ground), said method including the steps of: 
(a) pulsing a conductive loop (col. 5 lines 35-40 :- antenna 1 is composed of one or several loops of electrically-insulated copper; figure 2) around the detection space (10) containing the mined material (5) with a pulse (col. 3 lines 50-55 :- sending of a series of electromagnetic pulses into the medium to be explored by means of a transmitting antenna with at least one loop); 
(b) sampling an electromagnetic decay response (col. 2 lines 23-30 :- magnetic sensors register time constant characteristic of the decrease in the response allows for differentiation of various metallic objects - - magnetic sensor measuring temporal/spatial decrease of induced electromagnetic response signal level/energy of induced current or energy f.e.m. in figures 1,4) to the pulse (col. 3 lines 50-55 :- comparing a return signal received on a receiving antenna having at least one loop; col. 4 lines 10-13 :- an average decreasing curve of an average signal received is created by determination of average sample values); 
(c) cross correlating the sampled electromagnetic decay response (col. 6 lines 60-63 :- a correlation between the various characteristics … maximum level of the signal received is an indication of the size and the conductivity of the object. slope of the median part of the curve is quite representative of the object's conductivity; figures 1,4) with a pre-constructed basis function (col. 7 line 64 – col. 9 line 35 :- basis of the program is the temporal electromagnetic equation formulated in magnetic vector potential A and electric scalar potential .PHI.; col. 11, clm. 3 :- forming a database of at least one signal characteristic, wherein the characteristics of the signals stored in the database are composed of numeric data which each define, in the temporal domain, the shape of a decreasing curve of a value of the signals received in a phase prior to the search, by a first receiving antenna for formation of the database, placed above ground in which an object is buried and which has an exterior conducting shape identical or similar to an object sought, for various sizes and object depths, after transmission of signals by a first transmitting antenna for formation of the database; figures 2-3), the pre-constructed basis function simulating the effects of magnetic changes (col. 2 lines 23-27 :- current-carrying transmitter induces electric current in the object to be detected. Rapid magnetic sensors then register the time response; col. 5 lines 55-60 :- a fictitious antenna used for calculation of the database data – is considered as involving simulation) that are a consequence of inserting the electrically conductive objects into the detection space (abs. -  signal characteristics stored in the database are sets of numerical data which each define characteristics of decreasing curves of the values of previously-received signals then, in a search phase, the numerical values of samples ranked 1, 2, . . . n are recorded, representing a real decreasing curve of a received signal. The average real decreasing curve is created by determination of the average value of the samples), to produce a cross-correlated output (clm. 1 - forming a database of at least one signal characteristic, wherein the characteristics of the signals stored in the database are composed of points in an N-dimension space … characteristic values of a curve of the decrease in time of the value of the signals received in a phase prior to a search, by a first receiving antenna used for the formation of the database, placed above ground in which an object is buried which has an exterior conducting shape identical or similar to the object sought, for various sizes and depths of the object; col. 11, clm. 3 :- detecting if at least one value representing a difference between this average decreasing curve and one of the pre-recorded decreasing curves is below a given threshold, the object and its buried depth being defined as the object of the database which had the minimum difference value; figures 1,4); and 
(d) analyzing (abs. - analyzing a response signal formed from the received signal) the correlated output for magnitude peaks (col. 7 lines 20-30 :- in sweeping space, the various points composed of the two coordinates of the geographic position and the maximum power of the average curves define a surface of which the peaks define the coordinates of the buried objects) to provide an indication of the presence (col. 7 lines 9-12 :- possible presence of an object sought) or absence of electrically conductive objects (5) within the detection space (10).
Berthier does not teach explicitly mined ore material.
However, Kingman teaches in figure(s) 1-2 mined ore material (abs. :- processing mined material, such as mined ore; figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings electromagnetic based detection device for underground conductive material of Berthier by having mined ore material as taught by Kingman since mined ore is a known conductive material An apparatus for processing mined material, such as mined ore, includes a magnetic field station that is adapted to expose mined material to an alternating magnetic field that induces currents in mined material that are related to the electrical conductivity of valuable material in the mined material" (abstract of Kingman). 

Regarding claim 56, Berthier teaches in figure(s) 1-4 the method as claimed in claim 55 wherein said pre-constructed basis function is pre-constructed by simulating the difference signal (col. 3 lines 25-27 :- a value representing the difference between the average real decreasing curve and each of the decreasing curves of the pre-recorded digital signals is calculated; col. 5 lines 55-60 :- a fictitious antenna used for calculation of the database data – is considered as involving simulation) between placing a conductive object (5) in the detection space (10) and removing the conductive object from the detection space (col. 4 lines 49-51 :- volume being demarcated by a surface enveloping all points contained in the database, then, during a search phase; col. 5 lines 3-6 :- point of the real curve obtained is within the detection volume, the position and the nature of the object being determined as a function of the neighbouring points in space).

Regarding claim 57, Berthier teaches in figure(s) 1-4 the method as claimed in claim 55 wherein said pre-constructed basis function is pre-constructed (col. 3 lines 32-37 - pre-recorded decreasing curves; col. 5 lines 55-60 :- a fictitious antenna used for calculation of the database data – is considered as involving simulation) by simulating the effects of placing a conductive object (5) in the detection space (10).

Regarding claim 58, Berthier teaches in figure(s) 1-4 the method as claimed in claim 55 wherein said simulation simulates the inductive change (col. 1 lines 5-8 :- active electromagnetic induction; col. 5 lines 55-60 :- a fictitious antenna used for calculation of the database data – is considered as involving simulation) of placing a conductive object (5) within said detection space (10).

Regarding claim 59, Berthier teaches in figure(s) 1-4 the method as claimed in claim 55 wherein said pre-constructed basis function is pre-constructed by measuring the effects of placing (measurement box 2; clm. 1 - a first receiving antenna used for the formation of the database, placed above ground in which an object is buried which has an exterior conducting shape identical or similar to the object sought, for various sizes and depths of the object) a conductive object (5) in the detection space (10).

Regarding claim 60 Berthier teaches in figure(s) 1-4 the method as claimed in claim 59 wherein said measuring the effects of placing a conductive object in the detection space includes the presence of noise (col. 3 lines 5-10 :- distortions of the individual curves due to electromagnetic noise of the sea which is relatively substantial due to the weakness of the signal are thus eliminated; specific noise such as that due to movements of the transmitting and receiving antennae.).

Regarding claim 63, Berthier in view of Kingman teaches the method as claimed in claim 55 
Kingman additionally teaches in figure(s) 1-2 wherein the step of pulsing a conductive loop around the detection space includes electrically energizing said loop with pulses at a frequency range of between around 100 and 1000Hz (para. 87 - magnetic field frequencies from 50 Hz to 2 MHz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings electromagnetic based detection device for underground conductive material of Berthier by having pulses at a frequency range of between around 100 and 1000Hz as taught by Kingman since mined ore is a known conductive material buried in ground and therefore it would be obvious to extend the application of Berthier’s method to include the detection of mined ore with appropriate simulation frequency based on the principle of induced current based on electrical conductivity of material as evidenced by "An apparatus for processing mined material, such as mined ore, includes a magnetic field station that is adapted to expose mined material to an alternating magnetic field that induces currents in mined material that are related to the electrical conductivity of valuable material in the mined material" (abstract of Kingman). 

Regarding claim 64, Berthier in view of Kingman teaches the method as claimed in claim 63. 
Kingman additionally teaches in figure(s) 1-2 wherein the pulses are alternated in polarity (para. 38 - the method may include selecting the frequency of the alternating magnetic field – is considered alternating in polarity direction which is commonly known in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings electromagnetic based detection device for underground conductive material of Berthier by having wherein the pulses are alternated in polarity as taught by Kingman in order to provide “optimise the heating of chalcopyrite compared to the other materials in the mined material” (para. 38 of Kingman). 

Regarding claim 68, Berthier teaches in figure(s) 1-4 a pulse induction detection system for detecting the presence or absence of electrically conductive objects (abs. - detect conducting objects; object 5 in figure 2) within a detection space (detection volume 10; figure 2) including the mined material (col. 2 lines 64-66 :- an object with exterior conducting parts corresponding to that of the mines sought is calculated or measured; abs. - objects buried in the ground), said system including: 
a control unit (stabilizer 3); 
signal generating means (antenna 1) for pulsing a conductive loop (col. 5 lines 35-40 :- antenna 1 is composed of one or several loops of electrically-insulated copper; figure 2) around the detection space (10) containing the mined material (5) with a pulse (col. 3 lines 50-55 :- sending of a series of electromagnetic pulses into the medium to be explored by means of a transmitting antenna with at least one loop);
monitoring means (measurement box 2) for monitoring the electromagnetic decay response (col. 2 lines 23-30 :- magnetic sensors register time constant characteristic of the decrease in the response allows for differentiation of various metallic objects - - magnetic sensor measuring temporal/spatial decrease of induced electromagnetic response signal level/energy of induced current or energy f.e.m. in figures 1,4) to the pulse (col. 3 lines 50-55 :- comparing a return signal received on a receiving antenna having at least one loop; col. 4 lines 10-13 :- an average decreasing curve of an average signal received is created by determination of average sample values); and 
a data processor unit (col. 2 line 56 - processing of the signal for detection analysis) for 
(col. 6 lines 60-63 :- a correlation between the various characteristics … maximum level of the signal received is an indication of the size and the conductivity of the object. slope of the median part of the curve is quite representative of the object's conductivity; figures 1,4) with a pre-constructed basis function (col. 7 line 64 – col. 9 line 35 :- basis of the program is the temporal electromagnetic equation formulated in magnetic vector potential A and electric scalar potential .PHI.; col. 11, clm. 3 :- forming a database of at least one signal characteristic, wherein the characteristics of the signals stored in the database are composed of numeric data which each define, in the temporal domain, the shape of a decreasing curve of a value of the signals received in a phase prior to the search, by a first receiving antenna for formation of the database, placed above ground in which an object is buried and which has an exterior conducting shape identical or similar to an object sought, for various sizes and object depths, after transmission of signals by a first transmitting antenna for formation of the database; figures 2-3), the pre-constructed basis function simulating the effects of magnetic changes (col. 2 lines 23-27 :- current-carrying transmitter induces electric current in the object to be detected. Rapid magnetic sensors then register the time response; col. 5 lines 55-60 :- a fictitious antenna used for calculation of the database data – is considered as involving simulation) that are a consequence of inserting the electrically conductive objects into the detection space (abs. -  signal characteristics stored in the database are sets of numerical data which each define characteristics of decreasing curves of the values of previously-received signals then, in a search phase, the numerical values of samples ranked 1, 2, . . . n are recorded, representing a real decreasing curve of a received signal. The average real decreasing curve is created by determination of the average value of the samples), to produce a cross-correlated output (clm. 1 - forming a database of at least one signal characteristic, wherein the characteristics of the signals stored in the database are composed of points in an N-dimension space … characteristic values of a curve of the decrease in time of the value of the signals received in a phase prior to a search, by a first receiving antenna used for the formation of the database, placed above ground in which an object is buried which has an exterior conducting shape identical or similar to the object sought, for various sizes and depths of the object; col. 11, clm. 3 :- detecting if at least one value representing a difference between this average decreasing curve and one of the pre-recorded decreasing curves is below a given threshold, the object and its buried depth being defined as the object of the database which had the minimum difference value; figures 1,4); and 
analyzing (abs. - analyzing a response signal formed from the received signal) the correlated output for magnitude peaks (col. 7 lines 20-30 :- in sweeping space, the various points composed of the two coordinates of the geographic position and the maximum power of the average curves define a surface of which the peaks define the coordinates of the buried objects) to provide an indication of the presence (col. 7 lines 9-12 :- possible presence of an object sought) or absence of electrically conductive objects (5) within the detection space (10).

However, Kingman teaches in figure(s) 1-2 mined ore material (abs. :- processing mined material, such as mined ore; figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings electromagnetic based detection device for underground conductive material of Berthier by having mined ore material as taught by Kingman since mined ore is a known conductive material buried in ground and therefore it would be obvious to extend the application of Berthier’s method to include the detection of mined ore based on similar principle of induced current for electrical conductivity of material as evidenced by "An apparatus for processing mined material, such as mined ore, includes a magnetic field station that is adapted to expose mined material to an alternating magnetic field that induces currents in mined material that are related to the electrical conductivity of valuable material in the mined material" (abstract of Kingman). 

Regarding claim 69, Berthier teaches in figure(s) 1-4 the system as claimed in claim 68 wherein said pre-constructed basis function is pre-constructed by simulating the difference signal (col. 3 lines 25-27 :- a value representing the difference between the average real decreasing curve and each of the decreasing curves of the pre-recorded digital signals is calculated) between placing a conductive object (5) in the detection space (10) and removing the conductive object from the detection space (col. 4 lines 49-51 :- volume being demarcated by a surface enveloping all points contained in the database, then, during a search phase; col. 5 lines 3-6 :- point of the real curve obtained is within the detection volume, the position and the nature of the object being determined as a function of the neighbouring points in space).

Regarding claim 70 Berthier teaches in figure(s) 1-4 the system as claimed in claim 68 wherein said pre-constructed basis function is pre-constructed (col. 3 lines 32-37 - pre-recorded decreasing curves; col. 5 lines 55-60 :- a fictitious antenna used for calculation of the database data – is considered as involving simulation) by simulating the effects of placing a conductive object (5) in the detection space (10).

Regarding claim 71, Berthier teaches in figure(s) 1-4 the system as claimed in claim 69 wherein said simulation simulates the inductive change (col. 1 lines 5-8 :- active electromagnetic induction; col. 5 lines 55-60 :- a fictitious antenna used for calculation of the database data – is considered as involving simulation) of placing a conductive object (5) within said detection space (10).

Regarding claim 72, Berthier teaches in figure(s) 1-4 the system as claimed in claim 68 wherein said pre-constructed basis function is pre-constructed by measuring the effects of placing (measurement box 2; clm. 1 - a first receiving antenna used for the formation of the database, placed above ground in which an object is buried which has an exterior conducting shape identical or similar to the object sought, for various sizes and depths of the object) a conductive object (5) in the detection space (10).

Regarding claim 73, Berthier teaches in figure(s) 1-4 the system as claimed in claim 72 wherein said measuring the effects of placing a conductive object in the detection space includes the presence of noise (col. 3 lines 5-10 :- distortions of the individual curves due to electromagnetic noise of the sea which is relatively substantial due to the weakness of the signal are thus eliminated; specific noise such as that due to movements of the transmitting and receiving antennae.).

Claim(s) 61-62, 65-66 and 74-81 are rejected under 35 U.S.C. 103 as being unpatentable over Berthier in view of Kingman, and further in view of Siegel (US 2010/0321021).
Regarding claim 61, Berthier in view of Kingman teaches the method as claimed in claim 55. 
Berthier does not teach explicitly wherein the detection space is partially surrounded by electrically conductive materials.
(para. 71 - a metallic object in search field 16 of at least one coil 3 encased in excavation tool 1; figures 2, 4, 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having wherein the detection space is partially surrounded by electrically conductive materials as taught by Siegel in order to provide "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 62, Berthier teaches in figure(s) 1-4 the method as claimed in claim 55 
Berthier does not teach explicitly wherein the detection space is at least partially within a receptacle formed predominantly of a metal.
However, Siegel teaches in figure(s) 1-12 wherein the detection space is at least partially within a receptacle formed predominantly of a metal (para. 63 - At least one coil 3 may be a copper wire and may be wound or bent until the at least one coil 3 is configured to conform to the general shape of excavation tool 1 and may there by creating a search field 16 around excavation tool 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having wherein the detection space is at least partially within a receptacle formed predominantly of a metal as taught by Siegel in order to provide "An excavation apparatus for locating and separating an object from a medium comprising a handle, an excavation tool, a metal detector circuit, at least one coil connected to the metal detector circuit" (abstract).

Regarding claim 65, Berthier in view of Siegel teaches the method as claimed in claim 62 
Siegel additionally teaches in figure(s) 1-12 wherein the receptacle is an excavator bucket (abs. - An excavation apparatus for locating and separating an object from a medium), said bucket including an opening for loading and/or unloading mining ore and/or earth from the bucket (1; figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having wherein the receptacle is an excavator bucket as taught by Siegel in order to provide metal detection capability in mining excavation tool as evidenced by "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 66, Berthier in view of Siegel teaches the method as claimed in claim 65 
Siegel additionally teaches in figure(s) 1-12 wherein the conductive loop (coil 3; figure 11) surrounds the opening of the excavator bucket (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having wherein the conductive loop surrounds the opening of the excavator bucket as taught by Siegel in order to provide metal detection capability in mining excavation tool as evidenced by "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 74, Berthier teaches in figure(s) 1-4 the system as claimed in claim 68. 
Berthier does not teach explicitly wherein the detection space is partially surrounded by an electrically conductive material.
However, Siegel teaches in figure(s) 1-12 wherein the detection space is partially surrounded by electrically conductive materials (para. 71 - a metallic object in search field 16 of at least one coil 3 encased in excavation tool 1; figures 2, 4, 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having wherein the detection space is partially surrounded by an electrically conductive material as taught by Siegel in order to provide "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 75, Berthier in view of Siegel teaches the system as claimed in claim 74 
(para. 63 - At least one coil 3 may be a copper wire and may be wound or bent until the at least one coil 3 is configured to conform to the general shape of excavation tool 1 and may there by creating a search field 16 around excavation tool 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having detection space is at least partially within a receptacle formed predominantly of a metal as taught by Siegel in order to provide metal detection capability in mining excavation tool as evidenced by "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 76, Berthier in view of Siegel teaches the system as claimed in claim 75 
Siegel additionally teaches in figure(s) 1-12 wherein the loop is disposed at or adjacent a rim of the receptacle (1), said rim defining the receptacle opening (coil 3; figure 11).
metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 77, Berthier in view of Siegel teaches the system as claimed in claim 75 
Siegel additionally teaches in figure(s) 1-12 wherein the receptacle is an excavator bucket (abs. - An excavation apparatus for locating and separating an object from a medium), said bucket including an opening for loading and/or unloading mining ore and/or earth from the bucket (1; figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having wherein the receptacle is an excavator bucket as taught by Siegel in order to provide metal detection capability in mining excavation tool as evidenced by "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 78, Berthier in view of Siegel teaches An earth moving excavator (abs. of Siegel - An excavation apparatus for locating and separating an object from a medium comprising a handle, an excavation tool, a metal detector circuit) including a pulse induction detection system as claimed in claim 77.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having earth moving excavator as taught by Siegel in order to provide metal detection capability in mining excavation tool as evidenced by "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 79, Berthier in view of Kingman and Siegel teaches the excavator as claimed in claim 78. 
Siegel additionally teaches in figure(s) 1-12 wherein the bucket (1; figure 11) includes a bottom wall and a peripheral side wall extending to a peripheral rim defining said bucket opening (bottom, sidewall and top opening of 1; figure 11), said bottom wall and a peripheral side wall surrounding and defining an internal load (para. 26 - dig or scoop as a single use device) carrying compartment (enclosed space of 1) of the bucket.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having wherein the bucket includes a bottom wall and a peripheral side wall extending to a peripheral rim defining said bucket opening, said bottom wall and a peripheral side wall surrounding and defining an internal load carrying compartment of the bucket as taught by Siegel in order to provide metal detection capability with suitable excavation tool structure as evidenced by "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 80, Berthier in view of Kingman and Siegel teaches the excavator as claimed in claim 79. 
Siegel additionally teaches in figure(s) 1-12 wherein the side wall includes an inner surface including a slot (scoop of 1; figure 10) for receiving said loop (coil loop 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berthier by having wherein the side wall includes an inner surface including a slot for receiving said loop as taught by Siegel in order to provide metal detection capability with suitable excavation tool structure as evidenced by "metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Regarding claim 81, Berthier in view of Kingman and Siegel teaches the excavator as claimed in claim 80. 
Siegel additionally teaches in figure(s) 1-12 wherein the loop is retained within said slot by a non-metallic and non-conductive keeper (para. 59 - dipping the at least one coil 3 in a liquid plastic cast and letting it harden and cure there by encasing at least one coil inside of excavation tool 1 – plastic encasing of coil is considered non-metallic keeper).
metal detector circuit is disposed within the handle, and has the at least one coil disposed inside of the excavation tool configured to produce a search field around the excavation tool from within the excavation tool, and the metal detector circuit is configured to notify user with the at least one output signal device when a metallic object is in proximity of the search field" (abstract).

Allowable Subject Matter

Claim(s) 67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 67, the prior arts of record do not fairly teach or suggest “detect and remove electrically conductive objects embedded in mining ore in a mining  digging a load of the mining ore with an excavator bucket of an excavator; during digging, scanning for any electrically conductive objects embedded in the load; and selectively diverting the load from the production stream when metal objects are detected in the load.” including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868